COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re FLC Parkway LP

Appellate case number:    01-21-00379-CV

Trial court case number: 21-DCV-282949

Trial court:              434th District Court of Fort Bend County

        Relator, FLC Parkway LP, has filed a petition for writ of mandamus challenging the trial
court’s July 9, 2021 order granting a motion to expunge lis pendens. Relator has also filed a motion
to stay enforcement of the trial court’s July 9, 2021 order.
        The Court requests a response to the petition for writ of mandamus from real parties in
interest, Lake Olympia One Owner, LP, Lake Olympia One Owner GP, LLC, Lake Olympia Land
GP, LLC, Lake Olympia Two, Ltd., Lake Olympia Three, Ltd., Frank Liu, Sage Interests, Inc.,
and Kirby Title, LLC. This response shall be filed within 30 days of the date of this order. A
reply to the response, if any, should be filed within 20 days of the filing of the response.
       Relator’s motion to stay is granted. The trial court’s order of July 9, 2021, is stayed
pending disposition of the petition for writ of mandamus.
       It is so ORDERED.

Judge’s signature: ___Justice Peter Kelly______________________
                    Acting individually  Acting for the Court


Date: ___July 13, 2021__________